DETAILED ACTION
Application 17/007038, “SECONDARY BATTERY, BATTERY PACK, VEHICLE, AND STATIONARY POWER SUPPLY”, was filed with the USPTO on 8/31/20 and claims priority from a foreign application filed on 3/19/20. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 9/15/22.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US 2019/0214685).
Alternatively, claims 1 and 3-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2019/0214685) in view of AAPA (Applicant Admitted Prior Art, taken from paragraphs [0003]-[0004] of US 2021/0296684).
Regarding claim 1 and 3, Chang teaches a secondary battery (e.g. Figures 2a, 2B) comprising: 
a positive electrode (item 19) comprising a positive electrode active material (paragraphs [0124, 0125]); 
a negative electrode including one or more selected from the group consisting of lithium metal, a lithium alloy, and a compound capable of having Li inserted and extracted, as a negative electrode active material (paragraph [0071]); 
a nonaqueous electrolyte containing aluminum ions; an ionic liquid and a lithium ion, and is in contact with at least one part of the positive electrode (paragraphs [0075-0078] describe a cathode compartment including a liquid electrolyte comprising as solvent an ionic liquid which may include aluminum ions, e.g. via AlCl3.  The positive electrode side electrolyte further includes lithium ions via a lithium salt described in paragraphs [0034, 0040, and 0097]); 
an electrolyte being in contact with at least part of the negative electrode (e.g. item 12b of Figure 4; paragraph [0053]); and 
a separator having lithium ion conductivity comprising a lithium-ion conductive solid electrolyte (item 13, paragraph [0036]), and being interposed between the positive electrode and the negative electrode, thereby the nonaqueous electrolyte and the electrolyte existing independently of each other (paragraph [0036]).

Claim 1 further requires that the positive electrode material is a compound including a halide including one or more metal elements, wherein the metal is selected from the group consisting of copper, iron, nickel, cobalt, tin, and zinc.
Chang further teaches the positive electrode material being a compound including a halide including one or more metal elements, wherein the metal is selected from the group consisting of copper, iron, nickel, cobalt, tin, and zinc (e.g. “LiaA1-bB’bD2… LiaNi1-b-cCobB’cO2-[Symbol font/0x61]F[Symbol font/0x61]”, paragraph [0124]), and as to claim 3 wherein the halide comprises fluorine (paragraph [0124, 0125]).  The compounds ending in “D” or “F” are found to be metal halides; therefore, claims 1 and 3 are anticipated by Chang.

Alternatively, Chang teaches various conventional positive electrode active materials such as Lia(Ni1-x-y-zCoxMnyMz)O2 (paragraph [0127]), but does not emphasize the positive electrode active material being a simple halide, such as CuCl2, which includes one or more metal elements selected from the group consisting of copper, iron, nickel, cobalt, tin, and zinc, and fluorine or chlorine as the anion.
However, AAPA teaches that in recent years, metal halides such as CuCl2 have been tried as a replacement for the conventional positive electrode active material for the benefit of improving capacity (AAPA paragraph [0004]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute a metal halide such as CuCl2 for the conventional positive electrode active materials of Mamantov for the benefit of improving capacity as taught by AAPA.  

Regarding claim 4, Chang remains as applied to claim 1.  Chang further teaches wherein the ionic liquid comprises: one or more selected from the group consisting of an organic solvent, an imidazolium salt, a quaternary ammonium salt (“ethyl methyl imidazolium”, paragraph [0077]).

Regarding claim 5, Chang remains as applied to claim 1.  Chang further teaches wherein ionic liquid is made of an anion and one or more cations selected from the group consisting of an alkylimidazolium cation, and a quaternary ammonium cation (“ethyl methyl imidazolium”, paragraph [0077]).

Regarding claim 6, Chang remains as applied to claim 1.  Chang further teaches wherein the electrolyte contains lithium ions and disposed between the negative electrode and the separator having lithium ion conductivity (paragraphs [0053, 0097] noting that in solvent of paragraph [0053], the lithium salt of [0097] dissolves to provide lithium ions).

Regarding claim 12, Chang remains as applied to claim 1.  Chang further teaches wherein the separator having lithium ion conductivity is selectively permeable to lithium ions (paragraph [0036]).  

Regarding claim 13, Chang remains as applied to claim 1.  Chang further teaches wherein the electrolyte is at least one of a liquid nonaqueous electrolyte or a gel nonaqueous electrolyte (“organic solvent” of paragraph [0052] is a nonaqueous solvent; paragraphs [0086-0089]).

Regarding claim 14, Chang remains as applied to claim 1.  Chang further teaches wherein the electrolyte comprises an organic solvent and a lithium slat dissolved in the organic solvent (paragraph [0052-0053]).  


Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang (US 2019/0214685), Iwasaki (US 2017/0077494) and Uchida (US 2017/0069888).  
Alternatively, claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2019/0214685) in view of AAPA (Applicant Admitted Prior Art, taken from paragraphs [0003]-[0004] of US 2021/0296684), Iwasaki (US 2017/0077494) and Uchida (US 2017/0069888).  
Regarding claims 7-11, the cited art remains as applied to claim 1.  Chang does not appear to teach the secondary battery as a subcomponent of a battery pack as in claim 7, the battery pack  further comprising: an external power distribution terminal; and a protective circuit as in claim 8, the battery pack comprising plural of the secondary battery, the secondary batteries being electrically connected in series, in parallel, or in a combination of in-series and in-parallel as in claim 9, the battery pack as a subcomponent of a vehicle as in claim 10, or the battery pack as a subcomponent of a stationary power supply as in claim 11.  
In the battery art, Iwasaki teaches a battery pack comprising an external power distribution terminal, a protective circuit and a plurality of secondary batteries electrically connected in series, in parallel, or in a combination of in-series connection and in-parallel connection (paragraphs [01740-0177]). Iwasaki further teaches a vehicle comprising the battery pack (paragraph [0193]).
Moreover, in the battery art, Uchida teaches that battery packs may be used to power vehicles or stationary power supplies as a matter of user or engineering choice (paragraph [0024]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to produce a battery pack including a plurality of secondary batteries, an external power distribution terminal and a protective circuit in order to increase the deliverable power of the battery pack and control charging and discharging of the battery while allowing current to be inputted and outputted from the battery pack as taught by (paragraphs [0176]-[0177]). 
Moreover, as taught by Iwasaki and/or Uchida, battery packs provide a power source for electric vehicles or stationary power supplies, thus it would have been obvious to utilize the battery pack in this application in order to make practical use of the battery taught by Chang.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-17 of copending Application No. 16/799944 [hereinafter ‘944] (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘944 appear to cover the same or substantially the same battery, with the difference primarily being in ‘944 failing to claim the positive electrode active material comprising a metal halide from of the instant claimed metal species.
However, this difference is not of patentable significance because at the time of invention metal halides were contemporaneously under investigation as an improvement to more conventional positive electrode active materials (see AAPA, for instance).  Accordingly, the instant invention is found to be an obvious variant of the invention previously claimed in ‘944.
Regarding the 9/15/22 amendment, it is noted that the dependent claims of ‘944 clarify that that the first electrolyte of the positive electrode may be an ionic liquid (‘944 claim 5), the separator is capable of isolating the first and second electrolytes (‘944 claim 16), and the separator being formed of a solid electrolyte (‘944 claim 6).  Thus, the differences are obvious in view of the ‘944 invention and/or AAPA and the double patenting rejection is maintained.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed on 9/15/22 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by amendment.

Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Manatov (USP 4508795) -teaches a configuration embodiment for a battery such as Manatov (USP 5552241).
Gordon (US 2012/0235644) teaches a metal and, e.g. aluminum metal ions.
Robins (US 2016/0308253) teaches a sodium-aluminum battery comparable to the lithium-aluminum battery described by applicant.
Dampier (USP 6511773) battery comprising metal halide cathode.
Takami (US 2022/0085369) -similar battery by applicant, but requires a nonaqueous electrolyte including chlorine ions in an ionic liquid, and does not require aluminum ions within the nonaqueous electrolyte.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723